Citation Nr: 1731185	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the Appellant's service constitutes veteran status for Department of Veterans Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Appellant had active service under the name C.A.S. from December 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the VA Regional Office (RO) in Seattle, Washington, which determined that VA compensation, education, and medical care benefits were erroneously awarded to the Appellant on the basis of his fraudulent enlistment in the Navy.

In March 2016, the Appellant testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In September 2016, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a Joint Motion for Vacatur and Remand (JMR), which vacated and remanded the Board's September 2016 decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The March 2017 JMR found that the Board failed its duty to assist by not inquiring as "to whether the Navy Personnel Command's November 1, 2007, letter or Appellant's Application for Correction of Military Records resulted in updated discharge paperwork."  Based on the forgoing, the Board finds that a remand is necessary to obtain the Appellant's service personnel records that pertain to the current status of his enlistment and his character of discharge from the Naval Discharge Review Board or the Board for Correction of Naval Records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake the appropriate steps to obtain the Appellant's service personnel records that pertain to the current status of his enlistment and his character of discharge from the Naval Discharge Review Board or the Board for Correction of Naval Records.  The Veteran submitted an Application for Correction of Military Record in May 2016.

2.  After the above action has been completed, readjudicate the Appellant's claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



